TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00545-CV



           Shalanda Deshon Moore and Joseph Rutherford Willie, II, Appellants

                                                 v.

                                   Riecke Baumann, Appellee


            FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
        NO. C-1-CV-11-012239, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellants Shalanda Deshon Moore and Joseph Rutherford Willie, II, have failed to

prosecute this appeal. Appellants’ brief was due on December 4, 2012. On February 26, 2013, this

Court’s clerk sent appellants a notice informing them that their brief was overdue and cautioned that

the appeal could be dismissed for want of prosecution unless they filed a response reasonably

explaining their failure to file a brief. The response was due by March 8, 2013. Appellants have not

responded to the notice, nor have they filed a brief. Accordingly, we dismiss the appeal for want of

prosecution. See Tex. R. App. P. 42.3(b), (c).
                                           _____________________________________________

                                           J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Goodwin and Field

Dismissed for Want of Prosecution

Filed: April 5, 2013




                                              2